Exhibit 10.4

AMENDED AND RESTATED ADMINISTRATION AGREEMENT

Dated as of May 11, 2011

among

ZIPCAR VEHICLE FINANCING LLC,

as Issuer,

ZIPCAR, INC.,

as Administrator,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

SECTION 1.

   Duties of Administrator    1

SECTION 2.

   Records    5

SECTION 3.

   Compensation    5

SECTION 4.

   Additional Information To Be Furnished to Issuer    5

SECTION 5.

   Independence of Administrator    5

SECTION 6.

   No Joint Venture    6

SECTION 7.

   Other Activities of Administrator    6

SECTION 8.

   Term of Agreement; Removal of Administrator    6

SECTION 9.

   Action upon Termination or Removal    8

SECTION 10.

   Notices    8

SECTION 11.

   Amendments    8

SECTION 12.

   Successors and Assigns    9

SECTION 13.

   GOVERNING LAW    9

SECTION 14.

   Headings    9

SECTION 15.

   Counterparts    9

SECTION 16.

   Severability    9

SECTION 17.

   Limitation of Liability of Trustee and Administrator    9

SECTION 18.

   Nonpetition Covenants    10

SECTION 19.

   Liability of Administrator    10

SECTION 20.

   Limited Recourse to ZVF    10

SECTION 20.

   Patriot Act    10

EXHIBIT A - Form of Power of Attorney

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED ADMINISTRATION AGREEMENT dated as of May 11, 2011 (the
“Agreement”), among ZIPCAR VEHICLE FINANCING LLC, a Delaware limited liability
company (the “Issuer”), ZIPCAR, INC., a Delaware corporation, as administrator
(the “Administrator”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its
individual capacity but solely as trustee (the “Trustee”) under the Base
Indenture (as hereinafter defined). Except as otherwise specified, capitalized
terms used but not defined herein have the respective meanings set forth in
Schedule I to the Amended and Restated Base Indenture dated as of May 11, 2011
(as amended, modified or supplemented from time to time in accordance with the
provisions thereof, but exclusive of any Segregated Series Supplements, the
“Indenture”) between the Issuer and the Trustee.

W I T N E S S E T H:

WHEREAS the Issuer, the Administrator and the Trustee have entered into that
certain Administration Agreement, dated as of May 24th, 2010 (the “Prior
Agreement”);

WHEREAS the Issuer has entered into the Related Documents (other than any
Related Documents relating solely to any Segregated Series of Notes) to which it
is a party in connection with the issuance of the Notes under the Indenture;

WHEREAS pursuant to the Related Documents (other than any Related Documents
relating solely to any Segregated Series of Notes), the Issuer is required to
perform certain duties relating to the Collateral that has been pledged to
secure the Notes;

WHEREAS the Issuer desires to have the Administrator perform certain of the
duties of the Issuer referred to in the preceding clause, and to provide such
additional services consistent with the terms of this Agreement and the Related
Documents (other than any Related Documents relating solely to any Segregated
Series of Notes) as the Issuer may from time to time request;

WHEREAS the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer on the terms set
forth herein;

WHEREAS the Issuer, the Administrator and the Trustee wish to amend and restate
the Prior Agreement in its entirety as set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Duties of Administrator. (a) Duties with Respect to the Related
Documents. The Administrator agrees to perform all its duties as Administrator
under the Related Documents (other than any Related Documents relating solely to
any Segregated Series of Notes) to the extent relating to the Collateral or the
Note Obligations. To the extent relating to the Collateral or the Note
Obligations, the Administrator shall prepare, or shall cause the preparation by
other appropriate persons of, all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer to prepare, file
or deliver pursuant to the Indenture. In furtherance of the foregoing, the
Administrator shall take all appropriate action that it is the duty of the
Issuer to take pursuant to the Indenture including, without limitation, such of
the foregoing as are required with respect to the following matters under the
Base Indenture (references are to sections of the Base Indenture):

(A) the preparation of or obtaining of the documents and instruments required
for authentication of the Notes, if any, and delivery of the same to the Trustee
(Sections 2.2 and 2.4);

 

1



--------------------------------------------------------------------------------

(B) the duty to cause the Note Register to be kept and to give the Trustee
notice of any appointment of a new Registrar and the location, or change in
location, of the Note Register and the office or offices where Notes may be
surrendered for registration of transfer or exchange (Section 2.5);

(C) the maintenance of an office or agency for registration of transfer or
exchange of Notes and the notification of the Trustee or any change in the
location of such office or agency (Sections 2.5 and 8.2);

(D) the duty to cause newly appointed Paying Agents, if any, to deliver to the
Trustee the instrument specified in the Indenture regarding funds held in trust
(Section 2.6);

(E) the direction to Paying Agents to pay to the Trustee all sums relating to
any Series of Notes held in trust by such Paying Agents (Section 2.6);

(F) the delivery of notices or other communications to the applicable Clearing
Agency for distribution to the Note Owners (Section 2.12(b))

(G) the notification of the Trustee in writing that the Clearing Agency is no
longer willing or able to properly discharge its duties under the Indenture or
that the Issuer at its option elects to terminate the book entry system through
the Clearing Agency (Section 2.13);

(H) the preparation of Definitive Notes and arranging the delivery thereof
(Section 2.13);

(I) the taking of such further acts as may be reasonably necessary or proper to
compel or secure the performance and observance by the Servicer, the Lessee or
any other party thereto under any Collateral Agreement, or by a Manufacturer
under a Manufacturer Program, of their respective obligations thereunder
(Section 3.3);

(J) the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of the Collateral
(Sections 3.4 and 3.5);

 

2



--------------------------------------------------------------------------------

(K) the preparation and delivery of each of the reports, certificates,
statements and other materials required to be delivered by the Issuer pursuant
to Section 4.1 of the Base Indenture (Section 4.1);

(L) the direction, if necessary, to the firm of independent certified public
accountants to furnish reports to the Trustee and the Rating Agencies, if any,
in accordance with Sections 4.1(g) and (h) of the Base Indenture (Sections
4.1(g) and(h));

(M) the furnishing, or causing to be furnished, to the Trustee or the Paying
Agent, as applicable, instructions as to withdrawals and payments from the
Collection Account and any other accounts specified in a Series Supplement
relating to the Notes in accordance with Section 4.1(j) of the Base Indenture
(Section 4.1(j));

(N) the preparation and delivery of the Annual Noteholders’ Tax Statement
(Section 4.2(b));

(O) if so requested, the furnishing to any Noteholder, Note Owner or prospective
purchaser of the Notes any information required pursuant to Rule 144(d)(4) under
the Securities Act (Section 4.3);

(P) the preparation and delivery of written instructions with respect to the
investment of funds on deposit in the Collection Account and any other accounts
specified in a Series Supplement relating to a Series of Notes (Section 5.1(b));

(Q) instruct the Trustee to make the required withdrawals from the Collection
Account and the required deposits in any Series Account in accordance with
Article 5 of the Base Indenture, as modified by any Series Supplement (Section
5.2(b));

(R) the maintenance of the Issuer’s qualification to do business in each
jurisdiction in which the failure to so qualify would be reasonably likely to
result in a Material Adverse Effect (Section 8.4);

(S) the keeping of books of record and account (Section 8.6);

(T) the delivery of notice to the Trustee of each default described in
Section 8.8 of the Base Indenture, and preparation and delivery of an Officer’s
Certificate of the Issuer setting forth the details of such default and any
action with respect thereto taken or contemplated to be taken by the Issuer
(Section 8.8);

(U) the delivery of notice to the Trustee and the Rating Agencies, if any, of
material proceedings (Section 8.9);

(V) the furnishing of other information to the Trustee as the Trustee may
reasonably request (Section 8.10);

 

3



--------------------------------------------------------------------------------

(W) the preparation and filing of all supplements, amendments, financing
statements, continuation statements, if any, instruments of further assurance
and other instruments, in accordance with Section 8.11(a) of the Base Indenture,
necessary to protect the Collateral (Section 8.11(a));

(X) the obtaining of and the annual delivery of an Opinion of Counsel, in
accordance with Section 8.11(d) of the Indenture, as to the Collateral (Section
8.11(d));

(Y) the preparation and obtaining of, and delivery to the Trustee and the
Collateral Agent of, filings, Officer’s Certificates and Opinions of Counsel
upon the Issuer changing its location or legal name (Section 8.19);

(Z) the preparation and delivery of instruments, agreements, confirmations and
Officer’s Certificates to the Trustee, the Lessor and the Rating Agencies with
respect to Manufacturer Programs in accordance with Section 8.25 (Section 8.25);

(AA) the turning back, or causing to be turned back, of Program Vehicles to the
applicable Manufacturers pursuant to Section 2.3(b) and 3.1(b) of the ZVF lease
(Section 8.26(a));

(BB) the arranging for the prompt sale of Non-Program Vehicles returned to ZVF
pursuant to Sections 2.3(c) and 2.5(b) of the ZVF Lease (Section 8.26(b));

(CC) the obtaining and the maintenance of insurance in accordance with
Section 8.27 of the Base Indenture, and the delivery of notice to the Trustee
and the Collateral Agent of any change or cancellation of such insurance
(Section 8.27);

(DD) the preparation and the obtaining of documents and instruments required for
the release of the Issuer from its obligation under the Indenture (Section
11.1);

(EE) the preparation of Officer’s Certificates and the obtaining of Opinions of
Counsel with respect to the execution of Supplements to the Indenture (Section
12.6); and

(FF) the preparation of Officer’s Certificates with respect to any requests by
ZVF to the Trustee to take any action under the Indenture (Section 13.3).

(b) Additional Duties. In addition to the duties of the Administrator set forth
above, to the extent relating to the Collateral or the Note Obligations, the
Administrator shall perform such calculations and shall prepare for execution by
the Issuer or shall cause the preparation by other appropriate persons of all
such documents, reports, filings, instruments, certificates and opinions as it
shall be the duty of the Issuer to prepare, file or deliver pursuant to the
Related Documents (other than any Related Documents relating solely to a
Segregated Series of Notes), and shall take all appropriate action that it is
the duty of the Issuer to take pursuant to such Related Documents.

 

4



--------------------------------------------------------------------------------

(c) Dealings with Affiliates. In carrying out the foregoing duties or any of its
other obligations under this Agreement, the Administrator may enter into
transactions with or otherwise deal with any of its Affiliates; provided,
however, that the terms of any such transactions or dealings shall be in
accordance with any directions received from the Issuer and shall be, in the
Administrator’s opinion, no less favorable to the Issuer than would be available
from unaffiliated parties.

(d) Power of Attorney. The Issuer shall execute and deliver to the
Administrator, and to each successor Administrator appointed pursuant to the
terms hereof, one or more powers of attorney substantially in the form of
Exhibit A hereto, appointing the Administrator the attorney-in-fact of the
Issuer for the purpose of executing on behalf of the Issuer all such documents,
reports, filings, instruments, certificates and opinions that the Administrator
has agreed to prepare, file or deliver pursuant to this Agreement; provided,
however that any such power of attorney shall be revoked if required pursuant to
and in accordance with the terms of the Back-Up Administration Agreement.

(e) Non-Ministerial Matters. (i) With respect to matters that in the reasonable
judgment of the Administrator are non-ministerial, the Administrator shall not
take any action unless within a reasonable time before the taking of such
action, the Administrator shall have notified the Issuer of the proposed action
and the Issuer shall not have withheld consent or provided an alternative
direction. For the purpose of the preceding sentence, “non-ministerial matters”
shall include, without limitation:

(A) the initiation of any claim or lawsuit by the Issuer, the compromise of any
action, claim or lawsuit brought by the Issuer, and the compromise of any
action, claim or lawsuit brought against the Issuer (other than in the ordinary
course of business);

(B) the amendment, change or modification of the Related Documents;

(C) the appointment of successor Registrars, successor Paying Agents and
successor Trustees pursuant to the Indenture or the appointment of successor’
Administrators, or the consent to the assignment by the Registrar, the Paying
Agent or the Trustee of its obligations under the Indenture; and

(D) the removal of the Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Related Documents, (y) sell the Collateral pursuant to
the Indenture or (z) take any action that the Issuer directs the Administrator
not to take on its behalf.

 

5



--------------------------------------------------------------------------------

SECTION 2. Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer or the
Trustee at any time during normal business hours.

SECTION 3. Compensation. As compensation for the performance of the
Administrator’s obligations under this Agreement, the Administrator shall be
entitled to $3,500 per month (the “Monthly Administration Fee”) which shall be
payable on each Payment Date by the Issuer in accordance with the Indenture.

SECTION 4. Additional Information To Be Furnished to Issuer. The Administrator
shall furnish to the Issuer from time to time such additional information
regarding the Collateral as the Issuer shall reasonably request.

SECTION 5. Independence of Administrator. For all purposes of this Agreement,
the Administrator shall be an independent contractor and shall not be subject to
the supervision of the Issuer with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly
authorized by the Issuer, the Administrator shall have no authority to act for
or represent the Issuer in any way and shall not otherwise be deemed an agent of
the Issuer.

SECTION 6. No Joint Venture. Nothing contained in this Agreement shall
(i) constitute the Administrator or the Issuer as members of any partnership,
joint venture, association, syndicate, unincorporated business or other separate
entity, (ii) be construed to impose any liability as such on any of them or
(iii) be deemed to confer on any of them any express, implied or apparent
authority to incur any obligation or liability on behalf of the others.

SECTION 7. Other Activities of Administrator. (a) Nothing herein shall prevent
the Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuer or the Trustee.

(b) The Administrator and its Affiliates may generally engage in any kind of
business with any person party to a Related Document, any of its Affiliates and
any person who may do business with or own securities of any such person or any
of its Affiliates, without any duty to account therefor to the Issuer or the
Trustee.

SECTION 8. Term of Agreement; Removal of Administrator. (a) This Agreement shall
continue in force until termination of the Indenture and the Related Documents
(other than any Related Documents solely to any Segregated Series of Notes) in
accordance with their respective terms and the payment in full of all
obligations owing thereunder, upon which event this Agreement shall
automatically terminate.

(b) Subject to Sections 8(d) and (e), the Issuer, with the written consent of
the Requisite Investors, may remove the Administrator without cause by providing
the Administrator with at least 60 days’ prior written notice.

 

6



--------------------------------------------------------------------------------

(c) Subject to Sections 8(d) and (e), the Trustee may, and at the direction of
the Requisite Investors shall, remove the Administrator upon written notice of
termination from the Trustee to the Administrator if any of the following events
shall occur (each an “Administrator Default”):

(i) the Administrator shall default in the performance of any of its duties
under this Agreement and such default materially and adversely affects the
interests of the Noteholders and, after notice of such default, the
Administrator shall not cure such default within thirty days (or, if such
default cannot be cured in such time, shall not give within thirty days such
assurance of cure as shall be reasonably satisfactory to the Issuer);

(ii) a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within 60 days,
in respect of the Administrator in any involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for the Administrator or any substantial part of its property
or order the winding-up or liquidation of its affairs; or

(iii) the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

The Administrator agrees that if any of the events specified in clause (ii) or
(iii) of this Section shall occur, it shall give written notice thereof to the
Issuer and the Trustee within five days after the happening of such event.

(d) No removal of the Administrator shall be effective until (i) a successor
Administrator (acceptable to each Enhancement Provider related to a Series of
Notes, if any) shall have been appointed by the Issuer (or, following an
Administrator Default, by the Trustee acting at the direction of the Requisite
Investors) and (ii) such successor Administrator shall have agreed in writing to
be bound by the terms of this Agreement in the same manner as the Administrator
is bound hereunder. The Issuer shall provide written notice of any such removal
to the Trustee, each Enhancement Provider related to a Series of Notes and the
Rating Agencies, if any.

(e) The appointment of any successor Administrator shall be effective only after
satisfaction of the Rating Agency Condition with respect to each Series of Notes
Outstanding that is rated by a Rating Agency.

 

7



--------------------------------------------------------------------------------

(f) A successor Administrator shall execute, acknowledge and deliver a written
acceptance of its appointment hereunder to the removed Administrator and to the
Issuer. Thereupon the removal of the removed Administrator shall become
effective and the successor Administrator shall have all the rights, powers and
duties of the Administrator under this Agreement. The successor Administrator
shall mail a notice of its succession to the Noteholders. The removed
Administrator shall promptly transfer or cause to be transferred all property
and any related agreements, documents and statements held by it as Administrator
to the successor Administrator and the removed Administrator shall execute and
deliver such instruments and do other things as may reasonably be required for
folly and certainly vesting in the successor Administrator all rights, powers,
duties and obligations hereunder.

(g) In no event shall a removed Administrator be liable for the acts or
omissions of any successor Administrator hereunder.

(h) In the exercise or administration of its duties hereunder and under the
Related Documents, the Administrator may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them. Any such
delegation shall not relieve the Administrator of its liability and
responsibility hereunder.

SECTION 9. Action upon Termination or Removal. Promptly upon the effective date
of termination of this Agreement pursuant to Section 8(a) or the removal of the
Administrator pursuant to Section 8(b) or (c), respectively, the Administrator
shall be entitled to be paid by the Issuer all fees and reimbursable expenses
accruing to it to the date of such termination or removal in accordance with the
Indenture. The Administrator shall forthwith upon termination pursuant to
Section 8(a) deliver to the Issuer all property and documents of or relating to
the Collateral then in the custody of the Administrator. In the event of the
removal of the Administrator pursuant to Section 8(b) or (c), respectively, the
Administrator shall cooperate with the Issuer and take all reasonable steps
requested to assist the Issuer in making an orderly transfer of the duties of
the Administrator.

SECTION 10. Notices. Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:

 

  (a) if to the Issuer, to

  Zipcar Vehicle Financing LLC

  25 First Street

  Cambridge, MA 02141

  Attention: Dean Breda

 

  (b) if to the Administrator, to

  Zipcar, Inc.

  25 First Street

  Cambridge, MA 02141

  Attention: Edward Goldfinger

 

8



--------------------------------------------------------------------------------

  (c) if to the Trustee, to

  Deutsche Bank Trust Company Americas

  60 Wall Street 26th Floor, Mail Stop NYC60-2606

  New York, New York 10005

  Attn: Alternative and Structured Finance Services

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand-delivered
to the address of such party as provided above, except that notices to the
Trustee are effective only upon receipt.

SECTION 11. Amendments. This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the Issuer, the Administrator
and the Trustee. No amendment of any provision of this Agreement will be valid
unless the Rating Agency Condition with respect to each Series of Notes
Outstanding that is rated by a Rating Agency shall have been satisfied with
respect thereto.

SECTION 12. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Trustee and subject to satisfaction of the Rating Agency
Condition with respect to each Series of Notes Outstanding that is rated by a
Rating Agency. An assignment with such consent and satisfaction, if accepted by
the assignee, shall bind the assignee hereunder in the same manner as the
Administrator is bound hereunder. Notwithstanding the foregoing, this Agreement
may be assigned by the Administrator without the consent of the Issuer or the
Trustee to a corporation or other organization that is a successor (by merger,
consolidation or purchase of assets) to the Administrator; provided that such
successor organization executes and delivers to the Issuer and the Trustee an
agreement in which such corporation or other organization agrees to be bound
hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder; provided, further, that the Rating Agency
Condition with respect to each Series of Notes Outstanding that is rated by a
Rating Agency shall have been satisfied with respect to such successor. Subject
to the foregoing, this Agreement shall bind any successors or assigns of the
parties hereto.

SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 14. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 15. Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall together constitute but one and the same
agreement.

 

9



--------------------------------------------------------------------------------

SECTION 16. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 17. Limitation of Liability of Trustee, Collateral Agent and
Administrator. Notwithstanding anything contained herein to the contrary, in no
event shall any of the Trustee, the Collateral Agent or the Administrator have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer.

SECTION 18. Nonpetition Covenants. Notwithstanding any prior termination of this
Agreement, neither the Administrator nor the Trustee shall, prior to the date
which is one year and one day after the payment in full of the last Outstanding
Indenture Note, petition or otherwise invoke, join with, encourage or cooperate
with any other party in invoking or cause the Issuer to invoke the process of
any court or government authority for the purpose of commencing or sustaining a
case against the Issuer under any Federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Issuer.

SECTION 19. Liability of Administrator. The Administrator agrees to indemnify
ZVF and the Trustee and their respective agents (the “Indemnified Parties”) from
and against any and all actions, causes of action, suits, losses, costs,
liabilities and damages, and expenses incurred therewith, including reasonable
attorney’s fees and expenses incurred by the Indemnified Parties as a result of,
or arising out of, or relating to the entering into and performance of this
Agreement by the Indemnified Parties or suffered or sustained by the Indemnified
Parties by reason of any acts, omissions or alleged acts or omissions arising
out of the Administrator’s activities pursuant to this Agreement.
Notwithstanding anything in the foregoing to the contrary, the Administrator
shall not be obligated under its agreements of indemnity contained in this
Section 19 (i) for any liabilities resulting from the gross negligence or
willful misconduct of the Indemnified Parties or (ii) in respect of any claim
arising out of the assessment of any tax against the Indemnified Parties. The
obligations of the Administrator and the rights of the Indemnified Parties under
this Section 19 shall survive any termination of this Agreement, in whole or in
part.

 

10



--------------------------------------------------------------------------------

SECTION 20. Limited Recourse to ZVF. The obligations of ZVF under this Agreement
are solely the obligations of ZVF. No recourse shall be had for the payment of
any amount owing in respect of any fee hereunder or any other obligation or
claim arising out of or based upon this Agreement against any member, employee,
officer or director of ZVF. Fees, expenses, costs or other obligations payable
by ZVF hereunder shall be payable by ZVF to the extent and only to the extent
that ZVF is reimbursed therefor pursuant to any of the Related Documents, or
funds are then available or thereafter become available for such purpose
pursuant to Article 5 of the Base Indenture, and the amount of any fees,
expenses or costs exceeding such funds shall in no event constitute a claim (as
defined in Section 101 of the Bankruptcy Code) against, or corporate obligation
of, ZVF

SECTION 21. Patriot Act. The parties to this Agreement agree that they will
provide the Deutsche Bank Trust Company Americas with such information as it may
reasonably request in order for the Deutsche Bank Trust Company Americas to
satisfy the requirements of the USA Patriot Act.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

ZIPCAR VEHICLE FINANCING LLC

By:

 

/s/ Edward Goldfinger

 

Name:

  Edward Goldfinger  

Title:

  Treasurer

ZIPCAR, INC.,

as Administrator

By:

 

/s/ Edward Goldfinger

 

Name:

 

Edward Goldfinger

 

Title:

 

CFO

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

By:

 

/s/ Irene Siegel

 

Name:

 

Irene Siegel

 

Title:

 

Vice President

By:

 

/s/ Maria Inoa

 

Name:

 

Maria Inoa

 

Title:

 

Associate

 

12



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Power of Attorney]

POWER OF ATTORNEY

STATE OF                         )

                                             )

COUNTY OF                    )

KNOW ALL MEN BY THESE PRESENTS, that ZIPCAR VEHICLE FINANCING LLC (“ZVF”), does
hereby make, constitute and appoint ZIPCAR, INC. as Administrator under the
Administration Agreement (as defined below), and its agents and attorneys, as
Attorneys-in-Fact to execute on behalf of ZVF all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of ZVF
to prepare, file or deliver pursuant to the Administration Agreement, including,
without limitation, to appear for and represent ZVF in connection with the
preparation, filing and audit of federal, state and local tax returns pertaining
to ZVF, and with full power to perform any and all acts associated with such
returns and audits that ZVF could perform, including without limitation, the
right to distribute and receive confidential information, defend and assert
positions in response to audits, initiate and defend litigation, and to execute
waivers of restriction on assessments of deficiencies, consents to the extension
of any statutory or regulatory time limit, and settlements. For the purpose of
this power of attorney, the term “Administration Agreement” means the Amended
and Restated Administration Agreement dated as of May 11, 2011 among ZVF,
Zipcar, Inc., as Administrator, and Deutsche Bank Trust Company Americas, as
Trustee, as such agreement may be amended, modified or supplemented from time to
time in accordance with its terms.

This power of attorney shall terminate automatically upon the appointment of any
replacement, back-up, or successor administrator in accordance with the terms of
the Administration Agreement.

All powers of attorney for this purpose heretofore filed or executed by ZVF are
hereby revoked.

EXECUTED this [    ]st day of [        ], 2011.

 

 

ZIPCAR VEHICLE FINANCING LLC

By:

 

 

 

Name:

 

Title:

 

13